******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. NUNO MIRANDA
                 (SC 19194)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
      Argued January 12—officially released February 17, 2015

  David V. DeRosa, assigned counsel, for the appel-
lant (defendant).
   Emily Graner Sexton, special deputy assistant state’s
attorney, with whom, on the brief, were Kevin D.
Lawlor, state’s attorney, and Marjorie L. Sozanski,
senior assistant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Nuno Miranda,
pleaded guilty to one count each of strangulation in the
second degree in violation of General Statutes § 53a-
64bb and unlawful restraint in the first degree in viola-
tion of General Statutes § 53a-95. The trial court ren-
dered judgment in accordance with the pleas and
sentenced the defendant to consecutive terms of four
years of incarceration, suspended after two years, and
three years of probation, for a total effective sentence
of eight years of incarceration, suspended after four
years, and three years of probation. The defendant sub-
sequently filed a motion pursuant to Practice Book § 43-
22 to correct an illegal sentence. The defendant argued,
inter alia, that his sentence was illegal because it was
imposed on separate convictions for what he claimed
was ‘‘the same incident’’ and, therefore, it violated the
terms of the strangulation statute which provides in
relevant part that ‘‘[n]o person shall be found guilty of
strangulation in the second degree and unlawful
restraint or assault upon the same incident . . . .’’ Gen-
eral Statutes § 53a-64bb (b). The trial court denied the
motion, concluding that each of the defendant’s pleas
and resulting sentences was based on a separate inci-
dent within the meaning of § 53a-64bb (b). The defen-
dant then appealed to the Appellate Court, which
affirmed the judgment of the trial court. State v.
Miranda, 142 Conn. App. 657, 666, 64 A.3d 1268 (2013).
Thereafter, we granted the defendant’s petition for cer-
tification to appeal, limited to the following issue: ‘‘Did
the Appellate Court properly determine that the sen-
tence imposed by the trial court was not illegal pursuant
to . . . § 53a-64bb?’’ State v. Miranda, 310 Conn. 902,
75 A.3d 29 (2013).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
  The appeal is dismissed.